Citation Nr: 1823066	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a left leg neurological disorder.

5.  Entitlement to service connection for left foot drop.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, V.G.


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1973 to December 1992.  He was awarded the Navy Expeditionary Medal and Southwest Asia Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in August 2014 and September 2016 for further development.  However, as discussed below, an additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In August 2017, the Board requested a specialist's opinion regarding the Veteran's claimed disabilities.  An opinion was obtained and the Veteran and his representative were provided a copy of the opinion in a January 8, 2018 letter.  

In response to that letter, the Veteran submitted additional evidence which was received in February 2018.  Accompanying the evidence was a statement from the Veteran indicating that he was not waiving initial AOJ consideration of the evidence.  He requested that his claims be remanded for the AOJ to consider the newly submitted evidence.  Therefore, the Board must remand his claims for the AOJ to review the evidence in the first instance.  38 C.F.R. § 20.1304 (2017).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to service connection for thoracic spine, lumbar spine, left hip, left leg neurological, and left foot drop disabilities based on the evidence received since the claim was last adjudicated in January 2017.  If service connection remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case which discusses all pertinent regulations and summarizes the evidence.  An appropriate period for response should be allowed; thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




